DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24, 32, 33, 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel (U.S. Pat. 4,299,678) in view of Yamagishi (JP 62-278261 as cited on IDS see translation for citations) Evidence provided by Schijve, Jaap, Stress Concentration at Notches. In: Fatigue of Structures and Materials, pg. 45-70; Springer, Dordrecht 2004.
INDEPENDENT CLAIM 21:
	Regarding claim 21, Meckel teaches a coating source for physical vapor deposition, the coating source comprising a coating material being a brittle material, the coating material having structuring on at least parts of a surface of the coating material and a support element.  The structuring having characteristics resulting from said structuring being introduced during manufacture of the coating source, and said structuring being introduced with a depth such that of at least 1 mm of coating material remains in a depth direction.  (Figs. 3, 4; Column 6 lines 42-64; Column 8 lines 10-22; Column 4 lines 33-39 – brittle material being magnetic material such as Cobalt; Thickness of the target plate 0.25 inches.  Groove depths 0.12 inches.  This meets the amended claim requirement of at least 1 mm of coating material in a depth direction.  0.25 inches – 0.12 inches = 0.13 inches (3.45 mm))
	The difference between Meckel and claim 21 is that joining the target to a support element at a surface of the coating material is not discussed (Claim 21), the coating material having cracks is not discussed (Claim 21) and introducing the cracks after forming the grooves is not discussed (Claim 21).
	Regarding joining the target to a support element (Claim 21), Yamagishi teach bonding a magnetic target to a backing plate.  (See Example)
	Regarding the coating material having cracks (Claim 21):
Schijve provides evidence that mechanisms for directed cracks in materials are well known. Notches or grooves concentrate stress at the root of the notch or groove. See Fig. 3.2.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating material of Fujita by introducing cracks into the coating material, as taught by Yamagishi evidenced by Schijve, because it would prevent the target from cracking at the time of sputtering and allow for an even deposition rate and stable plasma conditions (pg. 2).
	Regarding introducing the cracks after forming the grooves (Claim 21), Yamagishi teach forming the cracks as the final step before sputtering.  (See Abstract)
DEPENDENT CLAIM 22:
Regarding claim 22, Fujita does not teach said cracks run primarily along said structuring.
Yamagishi teaches a target wherein cracks are introduced after heating the target and rapidly quenching the target with liquid nitrogen preventing cracking of the target during sputtering.
Stress in a material is concentrated at the roots of notches or grooves. See Fatigue of Structures and Materials pg. 47. There, in a beam subjected to bending, the root of the notch experiences the highest stress Fig. 3.2. Any skilled artisan would appreciate that applying the grooves of Meckel to the surface of the target of Yamagishi would as a necessary result direct the cracking to occur at the bottom or root of the grooves upon quenching the target of Yamagishi.

DEPENDENT CLAIM 24:
Regarding claim 24, Meckel teaches said structuring (2) is formed on a surface of said coating material (1) averted from said support element (Fig. 1, 2, 4).
DEPENDENT CLAIM 32:
Regarding claim 32, Meckel teaches a plate- shaped coating source (Fig. 3).
INDEPENDENT CLAIM 33:
Regarding claim 33, Meckel teaches a process for producing a coating source for physical vapor deposition, the process comprising the following steps:
providing a coating material being a brittle material;
structuring the coating material to produce structuring on at least a portion of a surface of the coating material, the structuring being introduced with a depth such that at least 1 mm of coating material remains in a depth direction;  
providing a support element. (Figs. 3, 4; Column 6 lines 42-64; Column 8 lines 10-22; Column 4 lines 33-39 – brittle material being magnetic material such as Cobalt; Thickness of the target plate 0.25 inches.  Groove depths 0.12 inches.  This meets the amended claim requirement of at least 1 mm of coating material in a depth direction.  0.25 inches – 0.12 inches = 0.13 inches (3.45 mm))

Regarding joining the target to a support element (Claim 33), Yamagishi teach bonding a magnetic target to a backing plate.  (See Example)
Regarding introducing cracks into the coating material (Claim 33):
Schijve provides evidence that mechanisms for directed cracks in materials are well known. Notches or grooves concentrate stress at the root of the notch or groove. See Fig. 3.2.
Yamagishi teaches introducing cracks into the coating material because it would prevent the target from cracking at the time of sputtering allow for an even deposition rate and stable plasma conditions (pg. 2.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating material of Meckel by introducing cracks into the coating material, as taught by Yamagishi evidenced by Schijve, because it would prevent the target from cracking at the time of sputtering allow for an even deposition rate and stable plasma conditions (pg. 2).
Regarding introducing the cracks to the structured coating material (Claim 21), Yamagishi teach forming the cracks as the final step before sputtering.  (See Abstract)
DEPENDENT CLAIM 36:
Regarding claim 36, Meckel teaches introducing the structuring on a surface of the coating material (Figs. 3, 4) which, after supporting on the support element, faces away from the support element (Fig. 1, 2, 4).  Joining to a support element is suggested by Yamagishi in the example through solder Indium.  (See Example)
DEPENDENT CLAIM 38:
Regarding claim 38, Meckel does not teach the step of introducing the cracks comprises cooling from an elevated temperature.
Yamagishi teach the step of introducing the cracks comprises cooling from an elevated temperature (pg. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the introduction of cracks of Meckel by providing the step of introducing the cracks comprises cooling from an elevated temperature, as taught by Yamagishi, because it would prevent the target from cracking at the time of sputtering allow for an even deposition rate and stable plasma conditions (pg. 2.).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of Yamagishi as evidenced by Schijve as applied to claims 21 and 22 above, and further in view of Yamaguchi (US 2018/0065893).
DEPENDENT CLAIM 23:
Regarding claim 23, Meckel does not teach a proportion of more than 50% of a total crack length of said cracks runs along said structuring.
Stress in a material is concentrated at the roots of notches or grooves. See Fatigue of Structures and Materials pg. 47. There, in a beam subjected to bending, the root of the notch experiences the highest stress Fig. 3.2. Any skilled artisan would appreciate that applying the grooves of Meckel to the surface of the target of Yamagishi would as a necessary result direct cracking to occur at the bottom or root of the grooves upon quenching the target of Yamagishi.

Yamaguchi teaches that the control over the crack length in a sputtering target can lower the bulk resistance of the sintered compact so as to enable favorable DC sputtering and improve the quality of the sputtered thin film [0013].
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cracks running along the structuring of Meckel by providing a proportion of more than 50% of a total crack length of said cracks runs along said structuring, as taught by Yamaguchi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and because it would enable favorable DC sputtering and improve the quality of the sputtered thin film [0013].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of Yamagishi as evidence by Schijve as applied to claim 21 above, and further in view of Fujita (JP 59-197568 see translation for citations).
DEPENDENT CLAIM 25:
	Regarding claim 25, Meckel does not teach an arrangement of a first group of parallel linear depressions and a second group of parallel linear depressions, and wherein said second group of parallel linear depressions is oriented to enclose an angle of between 70 degrees and 110 degrees with said first group of parallel linear depressions

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Meckel by utilizing the features of Fujita because it allows for relieving internal stess.
Claims 26 -28, 30, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of Yamagishi as evidenced by Schijve and applied to claim 21 and 33 above, and further in view of Gates (US 4,209,375).
DEPENDENT CLAIM 26:
Regarding claim 26, Meckel does not teach the coating material has a coefficient of thermal expansion a2 that is greater than a coefficient of thermal expansion a3 of said support element.
Gates teach the coating material (tungsten diboride) has a coefficient of thermal expansion a2 (8.4 x 10 s C."1) that is greater than a coefficient of thermal expansion a3 (7.3 x 10 s C."1) of said support element (col. 2, In. 40-50).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating material of Meckel by providing the coating material has a coefficient of thermal expansion a2 that is greater than a coefficient of thermal expansion a3 of said support element, as taught by Gates, because it would provide a sputter target for sputtering hard brittle materials with improved durability (col. 1, In. 35-40).
DEPENDENT CLAIM 27:
Regarding claim 27, Meckel does not teach said coating material is a material selected from the group consisting of TiB2, SiC, B4C, MoSiB and CrSiB.
Gates directed to a sputtering target teaches said coating material is a material selected from the group consisting of TiB2, SiC, B4C (Table 1, col. 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating material of Meckel by providing the coating material is a material selected from the group consisting of TiB2, SiC, B4C, MoSiB and CrSiB, as taught by Gates, because it would provide a sputter target for sputtering hard brittle materials with improved durability (col. 1, In. 35-40).
DEPENDENT CLAIM 28:
Regarding claim 28, Meckel does not teach support element consists of a material selected from the group consisting of molybdenum, tungsten, tantalum, a molybdenum-based alloy, a tungsten-based alloy and a tantalum-based alloy.
Gates teach a support element (14) of tantalum (col. 2, In. 49) or other metal with a similar thermal expansion such as Kovar.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the support element of Meckel by providing a support element of tantalum because it would provide a support element with a high melting point and extremely low vapor pressure making it unlikely to contaminate the sputtering coating (col. 2, In. 50-52).



DEPENDENT CLAIMS 30 AND 31:
	Regarding claim 30 and 31, Meckel does not said coating material has a thickness 62, said support element has a thickness d3, and wherein a ratio X = d2/(d2+ds) of the thickness d2 to a sum d2+d3 of the thickness d2 and the thickness d3 is greater than 0.6.
Gates teaches said coating material (10) has a thickness d2 (0.25 inch) said support element (14) has a thickness d3, (0.015 inch )and wherein a ratio X = d2/(d2+d3) of the thickness d2 to a sum d2+d3 of the thickness d2 and the thickness d3 is greater than 0.6 (0.94, col. 2, In. 58-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the coating material of Meckel by providing said coating material has a thickness d2, said support element has a thickness d3, and wherein a ratio X = d2/(d2+d3) of the thickness d2 to a sum d2+d3 of the thickness d2 and the thickness d3 is greater than 0.6, as taught by Gates, because it would minimize the loss of magnetic intensities on the surface of the target to support the glow discharge of the sputter deposition process (col. 2, In. 63-66).
DEPENDENT CLAIM 37:
Regarding claim 37, Meckel does not teach the joining step comprises brazing at temperatures in a range from 400*C to 950*C.
Gates teaches the joining step comprises brazing at temperatures in a range from 400*C to 950*C (col. 3, In. 5-10) because it teaches brazing using a braze alloy with a melting point above 700 degrees C.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the joining step of Meckel by brazing at temperatures in a range from 400*C .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of Yamagishi as evidenced by Schijve and applied to claim 21 above, and further in view of Lo (US 2008/0149477).
DEPENDENT CLAIM 29:
Regarding claim 29, Meckel does not teach said support element has an E modulus E3 greater than or equal to 300 GPa.
Lo teaches a target of Ruthenium and a backing plate of either molybdenum or tungsten (Mo or W, [0035]) as the backing plate. Therefore Lo teach said support element has an E modulus E3 greater than or equal to 300 GPa.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the support element of Meckel by providing said support element has an E modulus E3 greater than or equal to 300 GPa, as taught by Lo, because it would produce a target backing plate combination with a higher bond strength and much higher working temperature than the prior art (pg. 2, [0013]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of Yamagishi as evidenced by Schijve and applied to claim 33 above, and further in view of Shiono (US 5,997,704).
DEPENDENT CLAIM 34:
Regarding claim 34, Meckel does not teach the structuring step comprises effecting a process step selected from the group consisting of eroding, wire cutting, grinding or parting the coating material.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structuring step of Meckel by providing the structuring step comprises grinding the coating material, as taught by Shiono, because it would prevent cracking of the sputtering target (col. 2 In. 25-35).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of  Yamagishi as evidenced by Schijve and applied to claim 33 above, and further in view of Takao (US 2008/0003385).
DEPENDENT CLAIM 35:
Regarding claim 35, Fujita does not teach the structuring step comprises pressing the coating material with a profiled pressing tool.
Takao teaches a sputtering target wherein grooves are cut by pressing tool 10 (Fig. 3) having a cutting edge l0athe structuring step comprises pressing the coating material with a profiled pressing tool ([0053]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structuring step of Meckel by providing it comprises pressing the coating material with a profiled pressing tool, as taught by Takao, because it would provide a tool to cut material.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of Yamagishi as evidenced by Schijve and applied to claims 33, 38 above, and further in view of Gates (US 4, 209,375).

Gates teaches a joining step comprises brazing the coating material to the support element (col. 3, In. 1-10).
Yamagishi teaches the step of introducing the cracks results from cooling the coating source from an elevated temperature.
The Examiner takes the position that combining the step of Yamagishi with that the brazing step of Gates would follow naturally and economically to one of ordinary skill in the art because it would reduce the time and energy required to form the cracks in the sputtering target.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the joining step of Meckel the joining step comprises brazing the coating material to the support element, and the step of introducing the cracks results from cooling the coating source from a brazing temperature, as taught by Gates, because it would provide a brazing alloy capable of withstanding extreme temperatures experienced by the target during sputtering (col. 3, In. 1-15).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Meckel in view of Yamagishi as evidenced by Schijve and applied to claim 33 above, and further in view of Kim (US 2007/0056688).
DEPENDENT CLAIM 40:
Regarding claim 40, Fujita does not teach a step of particle blasting the coating source.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating source of Meckel by providing teach a step of particle blasting the coating source, as taught by Kim because it would alleviate particle formation and trap particles formed along the surface of the coating source [0011].
Response to Arguments
Applicant's arguments filed September 28, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the previous 35 U.S.C. 112 rejection 2nd paragraph rejections have been overcome and argue that the brittle material is limited to the metes and bounds of what is defined in Applicant’s specification.
In response to the argument that the prior art does not teach structuring before forming cracks, it is argued that Meckel teach structuring. Yamagishi teaches forming cracks before sputtering and after bonding.  It therefore would be obvious to combine the structuring of Meckel with the crack formation of Yamagishi because it allows for preventing unstable plasma.
In response to the argument that the prior art does not teach the structuring being introduced with a depth such that of at least 1 mm of coating material remains in a depth direction, it is argued that Meckel teaches structuring being introduced with a depth such that of at least 1 mm of coating material remains in a depth direction.  (Meckel Figs. 3, 4; Column 6 lines 42-64; Column 8 lines 10-22; Column 4 lines 33-39 – brittle material being magnetic material such as Cobalt; Thickness of the target plate 0.25 inches.  Groove depths 0.12 inches.  
In response to the argument that Yamagishi does not teach structuring, it is argued that Meckel teach the required structuring.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
February 23, 2021